Title: To Benjamin Franklin from James Parker, 22 November 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Nyork, Nov. 22. 1768
You never gave me the Satisfaction to know, whether you ever received any Arrears for me, at the Custom-House, or what. The News-papers in general, shew you the Condition of the Commissioners at Boston. Last Week came here from Boston, on[e] Esqr. Williams, who is called Inspector General of the Custom’s. He comes to set all the Officers in their right in their Duty, by which it appears we have in many Things not acted quite as their Honours, as they are called, are pleased to direct: but I think I have not deviated much. In our Conversation, of which by the Bye, I have had the least, as the other Officers generally engross all: for the Wisdom of a poor Man is but Folly with the Great, while the Foolishness of rich Men, is Wisdom with them-I told him, I had never received any Thing at all for my Labour, but that I had sent a Power to you to get it in London,  but had never heard whether you had got any Thing or not; that I had been informed I was to have £50 Sterl. per An. but I had no authoritative power to say so. It seems he has told all the other Officers, that they must send a Power to One Mr. Fenton in Boston, a Dependant on Mr. Temple,  who will send them their Money yearly-for which he is to have 2½ per Cent. Then Freight to us here, is One per Cent more, and we must either run the Risk of our Money coming, or pay Insurance, which may be supposed would cost us 1 ½ per Cent. Thus out of the poor Pittance of £50 per An. at least 5 per Cent. is sunk. One half needlessly, and the other half to gratify a dependant Drone. The Cruelty as well as Absurdity of these Measures must appear to any One, who considers that all the Money, and much more, than what is paid here, must first be sent from here at the King’s Risk with the Charge of One per Cent Freight to Boston, and if one Trip should be lost, it would be more than all our Profits together. And if we were ever so desirous of appointing a Friend there to receive it: the 2 ½ per Cent. must be paid to their Dependant notwithstanding otherwise I could get Mr. Hubbert to remit it: When it is considered we have little Trade to Boston, and the Ballance rather against them, consequently no Want of Remittance thither, so the Money must be sent hither: while had it been payable in London Nothing was more easy than to dispose of it there to the best Advantage. Now, if the Collector could be permitted to pay those Salaries here, it would save all this Freight and Risk of so much at best, and supposing there be but 100 Officers on this Continent, at £50 Ster. per An. a piece, that is 5000 per An. the Frieght of which to his Majesty at One per Cent is £50, per An. and the Risk equal to 75. per An. More. And besides his Majesty’s Loss, the Subjects lose 5 per Cent. which in that Sum is £1000 per An. more. If a Nation so deeply in Debt as ours is, were really bent upon any Thing but squandering inconsistently the Money of the publick, I am sure they would think of saving some. Tho’ I don’t pretend to dictate to a Nation, yet I can scale for myself: tho’ I offered Mr. Williams, to allow the Commissioners to cut me off £3 per Cent. on Condition they will order it paid here, by which his Majesty would save the Freight and Risk of sending it to Boston first, and I the Risk of returning it: but this is look’d upon as an Affront: tho’ for my Part, I can’t conceive how Plain-dealing and Truth should be construed as an Affront. I confess I have not yet quite come into the Spirit of this Method, and I am afraid to say any Thing, not because I fear the Loss of the Place, which if ever I get paid, I have done the penny worth of Service for the penny, but because I would not incur your Displeasure, or forfeit your Favour in dispising it. But enough of this.
I have made bold to inclose a Line or two to Mr. Strahan to you, about my poor Son, which I leave open for your Inspection.
Things between Holt and I yet remain in Statu quo, he keeps close, and I keep Writs out. I keep Struggling along, sometimes good Courage, and sometimes I give almost out; but I still will Strive. A new Printer from Scotland has set up here, but I have not seen any of his Work yet. If he lives, he must have a better Faculty than ever I had, tho’ I think I live as soberly as he can. Indeed Business and Living here, is greatly different from what it was 20 Years ago. And I have not much hopes of either Ease or Prosperity, till I rest in the Grave-which indeed does not seem to be far distant from me. We all send our respectful Complements whilst I am Your most obliged Servant
James Parker
 
Addressed: For / Dr Benjamin Franklin / Craven Street / London